Cockrell, J.
— This is an appeal from a decree awarding specific performance of a contract for sale of real estate in the City of Pensacola.
On March 2, 1910, Miss Charbonier for a cash consideration of one hundred dollars gave Arbona a six months option on the property at a valuation of five thousand dollars, and before the expiration of the time limit the entire purchase price was tendered. The owner admits the execution of the contract, but seeks to defend upon the ground that she was inexperienced in business affairs and that the price was grossly inadequate.
From the evidence, however, we think the Circuit Court was warranted in finding that the contract was in all respects a fair one when made, and it is not a case where advantage was taken of inexperience. The property had been for years used as a barroom and from its location might not have been rented so profitably for other uses; at least such is the consensus of opinion of the real estate experts who testified. The contract was made pending the prohibition campaign and over the protest of the *386would be purchaser the owner cut down the option so that it would expire before the approaching election was to be held.
While the real estate agents differ as to the valuation of the property in March 1910, there is ample evidence to warrant a finding that five thousand dollars was a fair price then, though a year later it was worth considerably more.
We think the evidence shows the contract fair and equitable and one to be enforced by specific performance.
The bill charged specifically that there were legal charges against the property for pavement and city taxes and these were allowed against the purchase price. In this there was error. The answer did not admit these charges and contained the general denial, thereby casting the burden of proving these items upon the complainant, at least by a preponderance of sustaining proof. Stackpole v. Hancock, 40 Fla. 362, 24 South. Rep. 914, 45 L. R. A. 814.
The complainant admits here that there is no evidence to prove these items but submits that they are facts necessarily within the defendant’s knowledge. The existence and validity of these liens are, however, matters of public record and do not come within the exception recognized in some jurisdictions.
We accept the appellee’s suggestion that we correct the error here, and eliminating from the decree the credits, totaling $381.35, and adding that sum to the decree, the decree will be affirmed; one-half the costs of this appeal to be taxed against the appellee.
Whitfield, C. J., and Taylor, Shackleford and Hocker, J. J., concur.